Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

  ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

  DAVID W. STONE IV                              GREGORY F. ZOELLER
  Lawrenceburg, Indiana                          Attorney General of Indiana

                                                 ANGELA N. SANCHEZ
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana
                                                                           FILED
                                                                        Mar 14 2012, 9:29 am

                               IN THE
                                                                                 CLERK
                     COURT OF APPEALS OF INDIANA                               of the supreme court,
                                                                               court of appeals and
                                                                                      tax court




  TAMARA SUE FORRESTER,                          )
                                                 )
        Appellant-Defendant,                     )
                                                 )
               vs.                               )      No. 48A04-1108-CR-453
                                                 )
  STATE OF INDIANA,                              )
                                                 )
        Appellee-Plaintiff.                      )


                     APPEAL FROM THE MADISON CIRCUIT COURT
                         The Honorable Rudolph R. Pyle III, Judge
                             Cause No. 48C01-0512-FD-487


                                       March 14, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

  BRADFORD, Judge
       Appellant-Defendant Tamara Sue Forrester appeals following the trial court‟s

revocation of her probation, contending that the trial court erred in calculating the credit

time to which she was entitled. We affirm.

                       FACTS AND PROCEDURAL HISTORY

       On February 2, 2007, Forrester pled guilty to operating a vehicle as a habitual

traffic violator, a Class D felony. The trial court sentenced Forrester to three years of

incarceration, with six months to be served on home detention and two and one-half years

suspended to probation. Forrester successfully completed home detention. On June 2,

2010, the trial court found that Forrester had violated the terms of her probation and

extended her probationary term by one year to February 11, 2012.

       On November 22, 2010, the trial court again found that Forrester had violated the

terms of her probation and ordered that two years of her sentence be executed. The trial

court ordered the sanction to be stayed pending Forrester‟s successful completion of

Mental Health Court. On January 12, 2011, Forrester was rejected for Mental Health

Court. On February 23, 2011, the trial court ordered 294 days of Forrester‟s sentence to

be served. The trial court gave Forrester credit for 147 days served between September

29, 2010, and February 23, 2011, plus Class I credit time for that period.

       On August 1, 2011, the trial court again found that Forrester had violated the terms

of her probation and ordered that 725 days of her previously-suspended sentence be

executed. The trial court credited Forrester for 182 days of incarceration plus Class I

credit for that amount of time.



                                             2
                              DISCUSSION AND DECISION

       Whether the Trial Court Correctly Calculated Forrester’s Credit Time

       “Generally, because pre-sentence jail time credit is a matter of statutory right, trial

courts „do not have discretion in awarding or denying such credit.‟” James v. State, 872

N.E.2d 669, 671 (Ind. Ct. App. 2007) (quoting Molden v. State, 750 N.E.2d 448, 449

(Ind. Ct. App. 2001)). “However, „those sentencing decisions not mandated by statute

are within the discretion of the trial court and will be reversed only upon a showing of

abuse of that discretion.‟” Id. (quoting Molden, 750 N.E.2d at 449).

       Forrester‟s sole contention on appeal is that the trial court erroneously failed to

give her Class I credit time, in addition to credit for time served, for the time she served

on home detention. Forrester relies on this court‟s decision in Cottingham v. State, 952

N.E.2d 245 (Ind. Ct. App. 2011), trans. granted. In Cottingham, we concluded that a

statutory amendment effective July 1, 2010, allowing persons serving home detention to

earn Class I credit time, was retroactive in application. Id. at 249. On December 19,

2011, however, the Indiana Supreme Court granted the State‟s petition for transfer in that

case, vacating our opinion.

       For its part, the State draws our attention to our decision in Brown v. State, 947

N.E.2d 486 (Ind. Ct. App. 2011), trans. denied, in which we concluded that the

amendments effective July 1, 2010, did not have retroactive effect. Id. at 489-90. Brown

is still good law (indeed, Forrester does not argue that it was wrongly decided), and we,

finding its analysis to be compelling, see no reason to stray from its holding. We

conclude that the trial court did not err in failing to give Forrester Class I credit for time

                                              3
she served on home detention.

      The judgment of the trial court is affirmed.

KIRSCH, J., and BARNES, J., concur.




                                            4